Citation Nr: 1631505	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from March 1951 to February 1953.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The rating decision denied reopening a claim of service connection for left ear hearing loss and denied service connection for right ear hearing loss.

In November 2015, the Board reopened the claim for service connection for left ear hearing loss.  The Board remanded the issues of service connection for right ear hearing loss and service connection for left ear hearing loss for further development.  In light of the favorable disposition of the current decision, the Board has recharacterized the issue on appeal as entitlement to service connection for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's bilateral hearing loss is related to his active duty.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz  is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that his bilateral hearing loss is the result of active duty.  In his June 2011 claim, he stated that he his left ear hearing loss rapidly diminished following an ear infection during active duty.  The Veteran asserts that noise exposure during active duty caused his right ear hearing loss.  On an April 2014 VA Form 9, he stated that during active duty he was exposed to non-stop artillery fire without hearing protection other than cotton balls.  

Based on a thorough review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to service.

The Board finds that the Veteran's assertion as to in-service noise exposure is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  An April 2012 VA audiogram provides that the Veteran has bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  

A March 2016 VA Disability Benefits Questionnaire (DBQ) medical opinion was based on a review of the existing medical evidence.  The Board observes that the VA examiner had previously reviewed the Veteran's claims file, and set forth the Veteran's active duty and post-service medical history in great detail in an April 2012 DBQ medical opinion, a June 2012 addendum medical opinion, and a March 2014 DBQ medical opinion.  

In the March 2016 DBQ, the VA examiner stated that he had reviewed the medical evidence of record.  While he stated that he could not say if the Veteran's hearing loss began after service as the Veteran did not have audiograms in service and he did not know when the Veteran's acoustic neuroma, surgically resected in 1988, would have first become apparent, he noted that the Veteran did have significant military and post military acoustic trauma which "more likely than not" played a role in hearing loss AU [bilaterally].  

The Board finds it significant that this medical opinion is based on a detailed review of the medical record and specific and detailed references to the Veteran's active duty and post-service medical history.  In the Board's judgment, the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board recognizes that, as the March 2016 DBQ observed, there is conflicting evidence in this case.  Nevertheless, the March 2016 DBQ explicitly states that the Veteran did have significant military acoustic trauma which more likely than not played a role in his current bilateral hearing loss.  The Board notes that the nexus element of service connection requires only a causal relationship, not a sole causal relationship (in isolation).  The VA examiner expressly opined that active duty noise exposure was a cause of the Veteran's current bilateral hearing loss.  Thus, the Board finds that the March 2016 VA medical opinion is, essentially, a positive nexus opinion with respect to whether the Veteran's active service contributed to his hearing loss.

As such, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


